/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       June 16, 2014

                                    No. 04-13-00231-CV

                                   James W. CARROLL,
                                         Appellant

                                             v.

                                    Joan CASTANON,
                                         Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 1998-CI-09347
                      Honorable John D. Gabriel, Jr., Judge Presiding


                                      ORDER
       Appellee filed her brief on May 28, 2014. Appellant’s reply brief is due on June 17,
2014. See TEX. R. APP. P. 38.6(c). On June 11, 2014, Appellant filed a motion for a seven-day
extension of time to file the reply brief.
       Appellant’s motion is GRANTED. Appellant’s reply brief must be filed not later than
June 24, 2014. NO FURTHER EXTENSIONS OF TIME TO FILE THE REPLY BRIEF
WILL BE GRANTED.

                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court